DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure statement filed on 06/30/2020 have been considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over of Kim et al. (US 2017/0105061) in view of Goswami et al. (US 2014/0079399) and further in view of IEEE et al. (IEEE standard for Ethernet – 2012 attached). 
Regarding claim 1, Kim discloses an optical network unit (ONU) comprising: configured to generate a register request message ; (ONU 520 generating the registration request message 540, see figure 5)comprising a destination address field, a source address field, a length/type field, an operation code (opcode) field, a timestamp field, a flags field, an information field, a laser on time field, a laser off time field, a pad field, and a frame check sequence (FCS) field, (destination address, source address length/type, Opcode, timestamp, Flags, pending grants, discovery information, laser ON time, Laser Off time, pad/reserved and FCS, see figure 7), the information field comprises a first field indicating whether the ONU is 10 gigabit per second (G, Gb/s) upstream capable ;(field ONU is 10G upstream capable, see figure 7), a second field comprising indicating whether the ONU is 25G upstream capable ;(the discovery information field for ONU is over 25G upstream capable, wherein the field 01 indicated that ONU transmitter is capable of 25 Gb/s only, see figure 7) a third field indicating whether a 10G registration is attempted ;(field with 10G registration attempt, see figure 7) and a fourth field indicating whether a 25G registration is attempted, ;(field with 25G registration attempt, see figure 7) and configured to transmit the register request message to an optical line terminal (OLT) ; (ONU 520 send the registration request message 540 to the OLT 510, see figure 5). 

However Kim does not explicitly disclose a processor, a transmitter coupled to the processor and only a first value or a second value; the first value indicates an ONU transmitter is not capable of 25 Gb/s, and the second value indicates the ONU transmitter is capable of 25 Gb/s.

In a related field of endeavor, Goswami discloses a processor, a transmitter coupled to the processor and ;( processor 704 connected to the optical transmitter 708 for transmitting the optical signals through the fiber optic line 712, see figure 7). 
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the transmitter of Goswami with Kim to transmission of the optical signal to the end uses and the motivation is to provide transmission of the optical signal.


In a related field of endeavor, IEEE discloses only a first value or a second value; (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3) the first value indicates an ONU transmitter is not capable of 25 Gb/s, and the second value indicates the ONU transmitter is capable of 25 Gb/s (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3). Although IEEE does not explicitly disclose a field disclosing 25 GB/s but Examiner considers that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that for the upgraded speed of 25 GB/s there would a new field indicating OLT is 25G upstream capable with a first field “0” where OLT does not support 25GB/s reception and a second field “1” where OLT supports 25GB/s reception.
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the upgraded speed of IEEE with Kim and Goswami to provide an upgraded field for 25GB/s speed and the motivation is to provide discovery and the registration for the 25GB/s reception and transmission based on the IEEE standard.
 ;(destination address is 6 octets, see figure 7) the source address field is 6 octets, (source address is 6 octets, see figure 7) the length/type field is 2 octets, ;(length/type field is 2 octets, see figure 7) the opcode field is 2 octets ;(Opcode field is 2 octets, see figure 7) the timestamp field is 4 octets ;(timestamp field is 4 octets, see figure 7)  the flags field is 1 octet ;(Flags field is 1 octet, see figure 7) the information field is 2 octets ;(discovery information field is 2 octets, see figure 7) the laser on time field is 1 octet ;(laser on time is 1 octet, see figure 7) the laser off time field is 1 octet ;(laser off time is 1 octet, see figure 7)  the pad field is 34 octets, ;(pad/reserved field is 34 octets, see figure 7) and the FCS field is 4 octets, ;(FCS field  is 4 octets, see figure 7) and wherein the first field, the second field, the third field, and the fourth field are each 1 bit ;(fields in the discovery information are 1 bit each, see figure 7).

Regarding claim 3, Kim discloses the ONU of claim 1, wherein a 0 bit in the first field indicates the ONU transmitter is not capable of 10 Gb/s ;(0-ONU transmitter is not capable of 10Gb/s, see figure 7) and a 1 bit in the first field indicates the ONU transmitter is capable of 10 Gb/s ;(1-ONU transmitter is capable of 10Gb/s, see figure 7).

Regarding claim 4, Kim discloses the ONU of claim 1, wherein a 0 bit in the second field indicates the ONU transmitter is not capable of 25 Gb/s;(00-ONU transmitter is not capable of over 25Gb/s, see figure 7) and a 1 bit in the second field indicates the ONU transmitter is capable of 25 Gb/s ;(01-ONU transmitter is capable of 25Gb/s, see figure 7).

Regarding claim 5, Kim discloses the ONU of claim 1, wherein a 0 bit in the third field indicates a 10 Gb/s registration cannot be attempted ;(0-10Gb/s registration is not attempted, see figure 7) and a 1 bit in the third field indicates a 10 Gb/s registration can be attempted ;(1-10Gb/s registration is attempted, see figure 7).

Regarding claim 6, Kim discloses the ONU of claim 1, wherein a 0 bit in the fourth field indicates a 25 Gb/s registration is not attempted ;(0-25Gb/s registration is not attempted, see figure 7) and a 1 bit in the fourth field indicates a 25 Gb/s registration is attempted ;(1-25Gb/s registration is  attempted, see figure 7).

Regarding claim 7, Kim discloses an optical line terminal (OLT); (optical line terminal 510, see figure 5) comprising: configured to receive from an optical network unit (ONU) a register request message ;(OLT 510 receiving registration request message 540 from the ONU 520, see figure 5) comprising a destination address field, a source address field, a length/type field, an operation code (opcode) field, a timestamp field, a flags field, an information field, a laser on time field, a laser off time field, a pad field, and (destination address, source address length/type, Opcode, timestamp, Flags, pending grants, discovery information, laser ON time, Laser Off time, pad/reserved and FCS, see figure 7), the information field comprises a first field indicating whether the ONU is 10 gigabit per second (G, Gb/s) upstream capable ;(field ONU is 10G upstream capable, see figure 7), a second field comprising only indicating whether the ONU is 25G upstream capable ;(the discovery information field for ONU is over 25G upstream capable, wherein the field 01 indicated that ONU transmitter is capable of 25 Gb/s only, see figure 7) a third field indicating whether a 10G registration is attempted ;(field with 10G registration attempt, see figure 7)  and a fourth field indicating whether a 25G registration is attempted ;(field with 25G registration attempt, see figure 7) and

However Kim does not explicitly disclose a receiver, a processor coupled to the receiver and configured to process the register request message, a first value or a second value, the first value indicates an ONU transmitter is not capable of 25 Gb/s, and the second value indicates the ONU transmitter is capable of 25 Gb/s.

In a related field of endeavor, Goswami discloses a receiver, a processor coupled to the receiver and configured to process the register request message ;(processor 704 connected to the optical receiver 708 for receiving the optical signals through the fiber optic line 712, see figure 7).


However the combination of Kim and Goswami does not explicitly disclose a first value or a second value, the first value indicates an ONU transmitter is not capable of 25 Gb/s, and the second value indicates the ONU transmitter is capable of 25 Gb/s.

In a related field of endeavor, IEEE discloses a first value or a second value, (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3) the first value indicates an ONU transmitter is not capable of 25 Gb/s, and the second value indicates the ONU transmitter is capable of 25 Gb/s (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3). Although IEEE does not explicitly disclose a field disclosing 25 GB/s but Examiner considers that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that for the upgraded speed of 25 GB/s there would a new field indicating OLT is 25G upstream capable with a first field “0” where OLT does not support 25GB/s reception and a second field “1” where OLT supports 25GB/s reception.


Regarding claim 8, Kim discloses the OLT of claim 7, wherein the destination address field is 6 octets, ;(destination address is 6 octets, see figure 7) the source address field is 6 octets, (source address is 6 octets, see figure 7) the length/type field is 2 octets ;(length/type field is 2 octets, see figure 7) the opcode field is 2 octets ;(Opcode field is 2 octets, see figure 7) the timestamp field is 4 octets ;(timestamp field is 4 octets, see figure 7) the flags field is 1 octet, ;(Flags field is 1 octet, see figure 7) the information field is 2 octets ;(discovery information field is 2 octets, see figure 7) the laser on time field is 1 octet ;(laser on time is 1 octet, see figure 7) the laser off time field is 1 octet, ;(laser off time is 1 octet, see figure 7) the pad field is 34 octets, ;(pad/reserved field is 34 octets, see figure 7) and the FCS field is 4 octets, ;(FCS field  is 4 octets, see figure 7) and wherein the first field, the second field, the third field, and the fourth field are each 1 bit ;(fields in the discovery information are 1 bit each, see figure 7).


;(0-ONU transmitter is not capable of 10Gb/s, see figure 7) and a 1 bit in the first field indicates the ONU transmitter is capable of 10 Gb/s ;(fields in the discovery information are 1 bit each, see figure 7).
Regarding claim 10, Kim discloses the OLT of claim 7, wherein a 0 bit in the second field indicates the ONU transmitter is not capable of 25 Gb/s ;(00-ONU transmitter is not capable of over 25Gb/s, see figure 7) and a 1 bit in the second field indicates the ONU transmitter is capable of 25 Gb/s ;(01-ONU transmitter is capable of 25Gb/s, see figure 7).
Regarding claim 11, discloses the OLT of claim 7, wherein a 0 bit in the third field indicates a 10 Gb/s registration is not attempted ;(0-10Gb/s registration is not attempted, see figure 7) and a 1 bit in the third field indicates a 10 Gb/s registration is attempted;(1-10Gb/s registration is attempted, see figure 7).

Regarding claim 12, Kim discloses the OLT of claim 7, wherein a 0 bit in the fourth field indicates a 25 Gb/s registration is not attempted;(0-25Gb/s registration is not attempted, see figure 7) and a 1 bit in the fourth field indicates a 25 Gb/s registration is attempted;(1-25Gb/s registration is  attempted, see figure 7).

; (optical line terminal 510, see figure 5) comprising: configured to generate a discovery message ;(OLT generating discovery gate message 530, see figure 5), comprising a destination address field, a source address field, a length/type field, an operation code (opcode) field, a timestamp field, a start time field, a grant length field, a discovery information field, a pad field, and a frame check sequence (FCS) field, (destination address, source address length/type, Opcode, timestamp, Number of grants/Flags, grant start time, grant length, discovery information, pad/reserved and FCS, see figure 6) the discovery information field comprises a first field indicating whether the OLT is 10 gigabit per second (G, Gb/s) upstream capable, (OLT is 10 G upstream capable, see figure 6) a second field comprising indicating whether the OLT is 25G upstream capable ;(the discovery information field of OLT is over 25G upstream capable, wherein the field 01 indicated that OLT transmitter is capable of 25 Gb/s reception only, see figure 6) a third field indicating whether the OLT is opening a 10G discovery window, (OLT is opening 10G discovery window, see figure 6) and a fourth field indicating whether the OLT is opening a 25G discovery window ;(OLT is opening 25 G discovery window, see figure 6), and
However Kim does not explicitly disclose a processor, a transmitter coupled to the processor and configured to transmit the discovery message to an optical network unit (ONU), only a first value or a second value, the first value indicates the OLT does not support 25 Gb/s reception, and the second field indicates the OLT does support 25 Gb/s reception.
 ;(processor 704 connected to the optical transmitter 708 for transmitting the optical signals through the fiber optic line 712, see figure 7). 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the transmitter of Goswami with Kim to transmission of the optical signal to the end uses and the motivation is to provide transmission of the optical signal.

However the combination of Kim and Goswami does not explicitly disclose only a first value or a second value, the first value indicates the OLT does not support 25 Gb/s reception, and the second field indicates the OLT does support 25 Gb/s reception.

In a related field of endeavor, IEEE discloses only a first value or a second value, (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3) the first value indicates the OLT does not support 25 Gb/s reception, (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3) and the second field indicates the OLT does support 25 Gb/s (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3). Although IEEE does not explicitly disclose a field disclosing 25 GB/s but Examiner considers that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that for the upgraded speed of 25 GB/s there would a new field indicating OLT is 25G upstream capable with a first field “0” where OLT does not support 25GB/s reception and a second field “1” where OLT supports 25GB/s reception.

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the upgraded speed of IEEE with Kim and Goswami to provide an upgraded field for 25GB/s speed and the motivation is to provide discovery and the registration for the 25GB/s reception and transmission based on the IEEE standard.

Regarding claim 14, Kim discloses the OLT of claim 13, wherein the destination address field is 6 octets ;(destination address is 6 octets, see figure 6)  the source address field is 6 octets, (source address is 6 octets, see figure 6) the length/type field is 2 octets, ;(length/type field is 2 octets, see figure 6) the opcode field is 2 octets ;(Opcode field is 2 octets, see figure 6) the timestamp field is 4 octets ;(timestamp field is 4 octets, see figure 6) the start time field is 4 octets ,(start time field 4 is octets, see figure 6)  the discovery information field is 2 octets, ;(discovery information field is 2 octets, see figure 6) and the FCS field is 4 octets ;(FCS field  is 4 octets, see figure 6)  and wherein the first field, the second field, the third field, and the fourth field are each 1 bit ;(fields in the discovery information are 1 bit each, see figure 6).

Regarding claim 15, Kim discloses the OLT of claim 13, wherein a 0 bit in the first field indicates the OLT does not support 10 Gb/s reception ;(0-OLT does not support 10 Gb/s reception, see figure 6) and a 1 bit in the first field indicates the OLT supports 10 Gb/s reception ;(1-OLT support 10 Gb/s reception, see figure 6).

Regarding claim 16, Kim discloses the OLT of claim 13, wherein a 0 bit in the second field indicates the OLT does not support 25 Gb/s reception ;(00- OLT does not support 25Gb/s reception, see figure 6) and a 1 bit in the second field indicates the OLT does support 25 Gb/s reception ;(01- OLT support 25Gb/s reception, see figure 6).

Regarding claim 17, Kim discloses The OLT of claim 13, wherein a 0 bit in the third field indicates the OLT cannot receive 10 Gb/s data in this window;(0-OLT cannot receive 10 Gb/ s data in this window, see figure 6) and a 1 bit in the third field indicates the OLT can receive 10 Gb/s data in this window ;(1-OLT can receive 10 Gb/ s data in this window, see figure 6).

;(0-OLT cannot receive 25 Gb/ s data in this window, see figure 6) and a 1 bit in the fourth field indicates the OLT can receive 25 Gb/s data in this window ;(1-OLT can receive 25 Gb/ s data in this window, see figure 6). 

Regarding claim 19, Kim discloses an optical network unit (ONU) ;(optical network unit 520, see figure 5) comprising: configured to receive from an optical line terminal (OLT) ;(ONU 520 is receiving the discovery gate message 530 from the OLT 510, see figure 5) a discovery message comprising a destination address field, a source address field, a length/type field, an operation code (opcode) field, a timestamp field, a start time field, a grant length field, a discovery information field, a pad field, and a frame check sequence (FCS) field, (destination address, source address length/type, Opcode, timestamp, Number of grants/Flags, grant start time, grant length, discovery information, pad/reserved and FCS, see figure 6) the discovery information field comprises a first field indicating whether the OLT is 10 gigabit per second (G, Gb/s) upstream capable, (OLT is 10 G upstream capable, see figure 6) a second field comprising indicating whether the OLT is 25G upstream capable ;(the discovery information field of OLT is over 25G upstream capable, wherein the field 01 indicated that OLT transmitter is capable of 25 Gb/s reception only, see figure 6) a third field indicating whether the OLT is opening a 10G discovery window, (OLT is opening 10G discovery window, see figure 6) and a fourth field indicating whether the OLT is opening a 25G discovery window; (OLT is opening 25 G discovery window, see figure 6).

However Kim does not explicitly disclose a receiver, a processor coupled to the receiver and configured to process the discovery message, only a first value or a second value, the first value indicates the OLT does not support 25 Gb/s reception, and the second field indicates the OLT does support 25 Gb/s reception.

In a related field of endeavor, Goswami discloses a receiver, a processor coupled to the receiver and configured to process the discovery message ;( processor 704 connected to the optical receiver 708 for receiving the optical signals through the fiber optic line 712, see figure 7).

However the combination of Kim and Goswami does not explicitly disclose a first value or a second value, the first value indicates the OLT does not support 25 GB/s reception and the second field indicates the OLT does support 25 GB/s reception. 

In a related field of endeavor, IEEE discloses a first value or a second value, (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3) the first value indicates the OLT does not support 25 GB/s reception and the second field indicates the OLT does support 25 GB/s reception (0 as first value for not supporting 10 GB/s reception and 1 as second value for supporting 10 GB/s reception, see page 705 and table 77-3). Although IEEE does not explicitly disclose a field disclosing 25 GB/s but Examiner considers that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that for the upgraded speed of 25 GB/s there would a new field indicating OLT is 25G upstream capable with a first field “0” where OLT does not support 25GB/s reception and a second field “1” where OLT supports 25GB/s reception.

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the upgraded speed of IEEE with Kim and Goswami to provide an upgraded field for 25GB/s speed and the motivation is to provide discovery and the registration for the 25GB/s reception and transmission based on the IEEE standard.
Regarding claim 20, Kim discloses the ONU of claim 19, wherein the destination address field is 6 octets ;(destination address is 6 octets, see figure 6) the source address field is 6 octets (source address is 6 octets, see figure 6)  the length/type field is 2 octets (length/type field is 2 octets, see figure 6) the opcode field is 2 octets ;(Opcode field is 2 octets, see figure 6) the timestamp field is 4 octets ;(timestamp field is 4 octets, see figure 6) the start time field is 4 octets ,(start time field 4 is octets, see figure 6) the discovery information field is 2 octets ;(discovery information field is 2 octets, see figure 6) and the FCS field is 4 octets ;(FCS field  is 4 octets, see figure 6)  wherein the first field, the second field, the third field, and the fourth field are each 1 bit, ;(fields in the discovery information are 1 bit each, see figure 6) wherein a 0 bit in the first field indicates the OLT does not support 10 Gb/s reception ;(0-OLT does not support 10 Gb/s reception, see figure 6) and a 1 bit in the first field indicates the OLT supports 10 Gb/s reception ;(1-OLT support 10 Gb/s reception, see figure 6) wherein a 0 bit in the second field indicates the OLT does not support 25 Gb/s reception ;(00- OLT does not support 25Gb/s reception, see figure 6) and a 1 bit in the second field indicates the OLT does support 25 Gb/s reception ;(01- OLT support 25Gb/s reception, see figure 6) wherein a 0 bit in the third field indicates the OLT cannot receive 10 Gb/s data in this window ;(0-OLT cannot receive 10 Gb/ s data in this window, see figure 6) and a 1 bit in the third field indicates the OLT can receive 10 Gb/s data in this window ;(1-OLT can receive 10 Gb/ s data in this window, see figure 6) and wherein a 0 bit in the fourth field indicates the OLT cannot receive 25 Gb/s data in this window ;(0-OLT cannot receive 25 Gb/ s data in this window, see figure 6) and a 1 bit in the fourth field indicates the OLT can receive 25 Gb/s data in this window ;(1-OLT can receive 25 Gb/ s data in this window, see figure 6). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Borges et al (US 2011/0142444) discloses discovering ONUs with multiple data rate in the OLT by using multi point Control process, see figure 1. 
 
b. Gao et al (US 10686524) discloses a multi-channel passive optical network generating a register request message and transmitting the register request message of the OLT, see figure 30.
c. Luo et al (US 10374744) discloses allocating an upstream line rate of the ONU such that the transmitting upstream line rate of the ONU is equal to the supported line rate, see figure 1.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636